Citation Nr: 1400460	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-24 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and K.K. 




ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1955 to October 1977.  He died in January 2011.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In January 2011, the Veteran died due to complications from injuries sustained during a fall, which the Board finds was caused by Parkinson's disease.  A report from the medical examiner of the Veteran's home county further indicates that Parkinson's disease was a contributing factor in the Veteran's death.

2.  The Veteran was in the U.S. Air Force and served in Thailand from 1973 to 1974.  Although herbicides were used on the outer perimeters of Air Force Bases during this time period, the Veteran's military occupational specialty (MOS) did not presumptively place him on the perimeters of the base on a frequent basis.  However, he was exposed to herbicides while traveling to and from Thailand, when his transport landed for refueling purposes.  

3.  The Veteran's Parkinson's disease is presumed to be related to his service, therefore, and was the principal or contributory cause of his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.312 (2012).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


